Pardee, J.,
(orally.) The evidence in this case is not sufficiently certain as to the extent of damage by fire to the meadow which was burned over. The meadow had been mown, and the grass was dried out by the weather. A fire was likely to do no injury except by kindling the rods of the grass. The evidence shows that after the fire the grass did not come up in spots. How extensive the spots were, and whether the failure in such spots was on account of the fire or the drouth, does not appear with any such certainty as to furnish the basis for the master or court to assess the damage. The complainant should have made his case and the extent of his damage reasonably certain by proof.
The exceptions will be overruled and the master’s report confirmed.